 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas protected against discharge based on the Respondent's request.We conclude, therefore, that the Respondent Union's act in causing thecomplainant's discharge was a violation of Section 8 (b) (1) (A) and(2) of the Act.As the effect of the unfair labor practices upon commerce, theremedy, the conclusions of law, and the Order of our original Decisionand Order are not inconsistent with our findings herein, we herebyadopt them as part of this Supplemental Decision and Order.MEMBER LEEDOM took no part in the consideration of the above Sup-plemental Decision and Order.Sutherland Paper CompanyandUnited Paper Workers of Amer-ica, CIO,Petitioner.Case No. 7-RC-2677.May 6, 1955DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees at the Employer's Kalamazoo, Michigan, operations.TheIndependent, which has represented all production and maintenanceemployees since 1937, and the Paper Makers, are in substantial agree-ment with the unit position of the Petitioner.The Printing Pressmen,however, seeks to sever from the existing production and maintenanceunit all printing and cutting pressmen, feeder operators, their assist-ants, helpers, and apprentices.Local 507 desires to represent the same1 The following labor organizations were permitted to intervene at the hearing : Inde-pendent Union of Sutherland Paper Company Employees, Inc, herein called Independent ;International Brotherhood of Paper Makers, AFL, herein called Paper Makers ; Interna-tional Printing Pressmen & Assistants' Union of North America, AFL, herein called Print.ing Pressmen ; and Printing Specialties & Paper Products Union, Local 507, affiliated withInternational Printing Pressmen & Assistants' Union of North America, AFL, herein calledLocal 507.112 NLRB No. 88. SUTHERLAND PAPER COMPANY623unit sought by the Petitioner except that it would exclude the em-ployees sought by the Printing Pressmen.The Employer has takenno position with respect to the unit contentions set forth above.The Employer is engaged at its north side, east side, and south sideplants in Kalamazoo, Michigan, in the manufacture of paperboard andits conversion into paper products.About 65 percent of the paper-board manufactured is used to make cartons.This board goes di-rectly to the Employer's printing presses, from there to the cuttingpresses, and then to the finishing department for gluing and/or wax-ing.These operations are performed by employees in division 9, indivision 2, which includes a job press department, and in division 5,which includes a label department.The Employer also convertspaperboard into other paper products, such as cups and plates, in di-vision 11 at the south side plant, known as the converting plant forspecialties.Printing and cutting operations are also performed onpresses in division 11.The employees whom the Printing Pressmenseeks to represent are employed in the 4 divisions described above.The pressmen sought are engaged primarily in printing and cuttingoperations on presses similar to those generally used in the printing in-dustry.Mercury presses are used in division 11.The latter are com-bination presses which print and cut.They are also in common use inthe industry.The employees who work on the Mercury presses andthose in the Sperry department of division 9 are classified as operators.The printing and cutting pressmen and the operators exercise the samedegree of skill, receive similar rates of pay, and are among the high-est paid employees in the plant.2Feeder operators assist the printingand cutting pressmen in their work by keeping the feeders, which feedpaper to the presses, functioning and operating properly.The em-ployees sought by the Printing Pressmen are considered as a groupfor seniority purposes.They are also considered to be in one line ofprogression so far as promotion is concerned.Thus helpers progressto apprentice positions and then to journeymen positions.Appren-tices serve a 4-year apprenticeship and receive on-the-job training byworking on the presses with journeymen.In 1953 the Board considered the question of severing the employeessought herein by the Printing Pressmen from an existing productionand maintenance unit, and held that they constituted an appropriatecraft group entitled to a "Globe" election.'The record discloses thatthere have been no material changes in the Employer's operations orthe duties performed by the employees in question since 1953.'Under2The sates of pay for pressmenvaryaccording to the presses they operateThus a5-color pressman receives a higher rate than a 4-color pressman,isho in turn receives moiethan a 3-color pressman,and so on3 Sutherland Paper Company,106 NLRP 5244The unit found appropriate in the earlier decision included employees in division 8.At thetime of the hearing herein this division was being moved into division 11 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDall the circumstances, including the fact that employees sought by thePrinting Pressmen perform the customary and usual functions oftheir classifications, we find that the pressmen constitute a traditionalcraft group within the meaning of theAmerican Potashcase,' andthat, together with their apprentices and helpers, may be separatelyrepresented for bargaining purposes if they so desire.'We furtherfind that the Printing Pressmen is a union which has historically rep-resented separate pressmen units.We shall therefore direct elections in the following voting groupsof employees at the Employer's Kalamazoo, Michigan, operations :(1)All printing and cutting pressmen, operators, feeder operators,apprentices, assistants, and helpers, excluding all other employees,guards, and supervisors as defined in the Act.(2)All production and maintenance employees, excluding em-ployees in group (1), office clerical employees, guards, and supervisorsas defined in the Act.If a majority of the employees in voting group (1) select the Print-ing Pressmen, those employees will be taken to have indicated theirdesire to constitute a separate bargaining unit and the Regional Di-rector conducting the election is instructed to issue a certification ofrepresentatives to the Printing Pressmen for such unit, which theBoard, in such circumstances, finds to be appropriate for purposes ofcollective bargaining.In that case, the Regional Director conduct-ing the election is instructed to issue a certification of representativesto the labor organization selected by a majority of the employees invoting group (2), which the Board, in such circumstances, finds tobe a unit appropriate for the purposes of collective bargaining.How-ever, if a majority of the employees in voting group (1) do not votefor the Printing Pressmen, they will appropriately be included in theproduction and maintenance unit and their votes shall be pooled withthose voting in group (2),' and the Regional Director conducting theelection is instructed to issue a certification of representatives to thelabor organization selected by a majority of the employees in thepooled group, which the Board, in such circumstances, finds to be asingle unit appropriate for purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]5 Amepican Potash dChemicalCorporation,107 NLRB 14180Crowell Cat tonCompany,111 NLRB528 ,Sutherland Paper Company, supra,KelloggCompany,103 NLRB 302,Parke, Davis&Co,85NLRB 533P If thevotes are pooled,they are to be tallied in the following manner : The votes forthe Printing Pressmen shall be counted asvalidvotes, but neither for nor against anyunion seeking to represent the more comprehensive unit , all other votes are to be accordedtheir face value, whether for representation by a union seeking the comprehensive group orfor no union